[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                          FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                   U.S.
                           ________________________ ELEVENTH CIRCUIT
                                                            MARCH 31, 2011
                                 No. 10-13097                 JOHN LEY
                             Non-Argument Calendar              CLERK
                           ________________________

                  D.C. Docket No. 8:09-cr-00547-EAK-MAP-4

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus


ELLO WOODWARD,
a.k.a. Ello Woodard,
a.k.a. Don Juan Powers,
a.k.a. Tom Card,
a.k.a. Michael Rookes,
a.k.a. Carl Hale,

                                                           Defendant-Appellant.

                           ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (March 31, 2011)

Before BARKETT, WILSON and BLACK, Circuit Judges.
PER CURIAM:

      Ello Woodward appeals his conviction for (i) conspiracy to possess with

intent to distribute 500 grams or more of cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B)(ii) and 846 (Count One); (ii) attempt to possess with intent

to distribute 500 grams or more of cocaine, in violation of 21 U.S.C.

§§ 841(b)(1)(B)(ii) and 846 (Count Two); (iii) possession of a firearm in

furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)

(Count Three); and (iv) possession of a firearm and ammunition by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Count Five). On

appeal, Woodward argues that the district court’s waiver colloquy was legally

insufficient to support a conclusion that he knowingly, intelligently, and

voluntarily waived his Sixth Amendment right to counsel and chose to proceed

pro se, and, as a corollary, that the court failed to properly inquire into whether a

substitute attorney should have been appointed for Woodward.

      A district court’s determination that a defendant’s waiver of his Sixth

Amendment right to assistance of counsel is valid is a mixed question of law and

fact that we review de novo. United States v. Kimball, 291 F.3d 726, 730 (11th

Cir. 2002). On direct appeal, the government bears the burden of proving that the

waiver was valid. United States v. Cash, 47 F.3d 1083, 1088 (11th Cir. 1995).

                                           2
      We have explained that the right to self-representation is a constitutional

right which is closely tied to the right to representation by counsel. See United

States v. Garey, 540 F.3d 1253, 1262-63 (11th Cir. 2008) (en banc). While the

Sixth Amendment guarantees the right to assistance of counsel, it does not give

indigent defendants the unqualified right to counsel of their choice. Id. at 1263-

64. However, upon a showing of good cause, an indigent defendant may receive

substitute appointed counsel. Id. at 1263. “Good cause” is limited to fundamental

problems, “such as a conflict of interest, a complete breakdown in communication

or an irreconcilable conflict which leads to an apparently unjust verdict.” Id.

(quotation omitted). A general loss of confidence or trust in counsel, standing

alone, does not amount to good cause. Thomas v. Wainwright, 767 F.2d 738, 742

(11th Cir. 1985) (habeas context).

      Upon review of the record and consideration of the parties’ briefs, we

affirm. A review of the record in light of the relevant factors indicates that

Woodward’s waiver of his Sixth Amendment right to counsel and decision to

proceed pro se was knowing, intelligent, and voluntary. Woodward unequivocally

expressed his desire to proceed pro se on at least three separate occasions (and

knew that he could reconsider his decision to proceed pro se at anytime), had

continual contact and assistance from the appointed counsel before trial and

                                           3
during the trial as standby, was aware of the charges against him, had a general

understanding of the rules of the court, had a lengthy criminal history, claimed to

have legal knowledge, and appeared to acknowledge the hazards of self-

representation. Moreover, he argued the merits of his pre-trial motions (citing

both cases and statutes), cross-examined witnesses, and made objections.

      In addition, the district court did not have to inquire into whether a

substitute counsel should have been appointed for Woodward, or whether a total

breakdown in communication had occurred between Woodward and his counsel,

because Woodward never moved for appointment of new counsel, and the district

court had no reason to replace Woodward’s original counsel. Woodward failed to

show good cause for substitution of counsel, and the court determined that

Woodward’s counsel was a qualified and competent attorney with experience in

criminal law.

      AFFIRMED.




                                          4